Exhibit 10.143

EXECUTION

AMENDMENT NO. 1

TO MASTER REPURCHASE AGREEMENT

Amendment No. 1 to the Master Repurchase Agreement, dated as of March 27, 2015
(this “Amendment”), between JPMorgan Chase Bank, National Association (the
“Buyer”), PennyMac Corp. (“PMC”), PennyMac Operating Partnership, L.P. (“POP”),
PennyMac Holdings, LLC (“PMH”, and together with POP and PMC, each individually,
a “Seller”, and collectively the “Sellers”), PMC REO Trust 2015-1, a Delaware
statutory trust (“New REO Subsidiary”), TRS REO Trust 1-A, a Delaware statutory
trust (“Legacy REO Subsidiary” and together with New REO Subsidiary, each an
“REO Subsidiary” and collectively, “REO Subsidiaries”, and together with
Sellers, each a “Seller Party” and collectively, “Seller Parties”), and PennyMac
Mortgage Investment Trust (the “Guarantor”).

RECITALS

The Buyer, the Seller Parties and the Guarantor are parties to that certain
Master Repurchase Agreement, dated as of January 27, 2015 (the “Existing
Repurchase Agreement”; as amended by this Amendment, the “Master Repurchase
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement.

The Buyer, the Seller Parties and the Guarantor have agreed, subject to the
terms and conditions of this Amendment, that the Existing Repurchase Agreement
be amended to reflect certain agreed upon changes. As a condition precedent to
amending the Existing Repurchase Agreement, the Buyer has required the Guarantor
to ratify and affirm the Guaranty on the date hereof.

Accordingly, the Buyer, the Seller Parties and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Data. Schedule 1-A of the Existing Repurchase Agreement is hereby
amended by deleting clause (a) in its entirety and replacing it with the
following:

(a) Data. The information on the Asset Schedule is true and correct in all
material respects as of the date of such information. With respect to each
Performing Mortgage Loan and Re-Performing Mortgage Loan, as of the Purchase
Date, the most recent FICO listed on the Asset Schedule was no more than two
hundred and seventy (270) days old. As of the Purchase Date, with respect to
each Mortgage Loan no BPO valuation listed on the Asset Schedule was more than
two hundred and seventy (270) days old.

SECTION 2. Conditions Precedent. This Amendment shall be effective as of the
date hereof, subject to the delivery of this Amendment, executed and delivered
by duly authorized officers of the Buyer, the Seller Parties and the Guarantor.



--------------------------------------------------------------------------------

SECTION 3. Ratification of Agreement. As amended by this Amendment, the Existing
Repurchase Agreement are in all respects ratified and confirmed and the Existing
Repurchase Agreement as so modified by this Amendment shall be read, taken, and
construed as one and the same instrument, respectively.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.

SECTION 8. Reaffirmation of Guaranty. Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Buyer under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and
(iii) acknowledges and agrees that such Guaranty is and shall continue to be in
full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their name to be duly signed to this
Amendment by their respective officers thereunto duly authorized, all as of the
date first above written.

 

JPMorgan Chase Bank, National Association, as Buyer By:

/s/ John Winchester

Name:  John Winchester Title:    Executive Director PennyMac Corp., as a Seller
By:

/s/ Pamela Marsh

Name:  Pamela Marsh Title:    Executive Vice President, Treasurer PennyMac
Operating Partnership, L.P., as a Seller By: PennyMac GP OP, Inc., its General
Partner By:

/s/ Pamela Marsh

Name:  Pamela Marsh Title:    Executive Vice President, Treasurer PennyMac
Holdings, LLC, as a Seller By:

/s/ Pamela Marsh

Name:  Pamela Marsh Title:    Executive Vice President, Treasurer

 

Signature Page to Amendment No. 1 to Master Repurchase Agreement



--------------------------------------------------------------------------------

PMC REO Trust 2015-1, as a REO Subsidiary By: PennyMac Corp., as Administrator
By:

/s/ Pamela Marsh

Name:  Pamela Marsh Title:    Executive Vice President, Treasurer TRS REO Trust
1-A, as a REO Subsidiary By: PennyMac Corp., as Administrator By:

/s/ Pamela Marsh

Name:  Pamela Marsh Title:    Executive Vice President, Treasurer PennyMac
Mortgage Investment Trust, as Guarantor By:

/s/ Pamela Marsh

Name: Pamela Marsh Title: Executive Vice President, Treasurer

 

 

Signature Page to Amendment No. 1 to Master Repurchase Agreement